Per Curiam.
The writ of certiorari was allowed in this case to review the finding of a jury on January 20th, 1928, that the prosecutor, Harold L. Decker, was guilty, in that he did make or cause, suffer or permit, “alterations to be made” in a house known as No. 141 Harrison avenue, in the town of Westfield, without having first applied for and obtained a permit therefor from the inspector of buildings in violation of section 3 of article 11 of a general ordinance, number 65, of the town of Westfield.
The prosecutor files five reasons on which he relies for setting aside the conviction of the prosecutor.
We have examined the record with the reasons assigned for setting aside the conviction, together with the briefs of the parties filed with the oral argument. Our conclusion is, the reasons are without legal merit. They call for no extended discussion.
The reasons are — Eirst, the affidavit of Erank B. Moffett, on which the summons was based, is based upon hearsay. This does not seem to he so. Second, the complaint is in the *504disjunctive form. Third, the recorder refused to charge the meaning of the word “alteration.” Fourth, because the jury brought in a verdict of guilty. Fifth, because the recorder imposed sentence. This reason is not discussed in the brief.
The conviction of the prosecutor brought up by the writ of certiorari is affirmed and the writ dismissed, with costs.